Citation Nr: 0508796	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.  

3.  Basic eligibility to receive Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code.  

4.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her granddaughter


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of basic eligibility to receive Chapter 35 
educational benefits is addressed in the present decision by 
the Board.  The remaining issues are addressed in the remand 
that follows the order section of this decision.  


FINDING OF FACT

The appellant is the surviving spouse of a veteran who died 
while rated totally and permanently disabled due to a 
service-connected disability.  


CONCLUSION OF LAW

The appellant is eligible to receive Chapter 35 educational 
benefits.  38 U.S.C.A. § 3501(a)(1)(D)(ii) (West 2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence currently of record is 
sufficient to substantiate the appellant's claim for 
Chapter 35 educational benefits.

For the purpose of receiving Chapter 35 Dependents' 
Educational Assistance benefits, an "eligible person" 
includes the surviving spouse of a veteran who died while 
rated totally and permanently disabled due to service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(D)(ii).  

By rating action dated in January 1996, the veteran was 
granted a 100 percent schedular rating for the service-
connected psychiatric disability.  At the same time, the 
permanency of his total, service-connected disability was 
recognized for the purpose of establishing the basic 
eligibility of his dependents under Chapter 35.  

At the time of the veteran's death in July 2001, this 
permanent and total service-connected disability rating was 
still in effect, thereby establishing a new basis for the 
eligibility of his surviving spouse under Chapter 35.  
Accordingly, to this extent, the appeal is granted.  


ORDER

The appeal for basic eligibility to receive educational 
benefits under Chapter 35, Title 38, United States Code, is 
granted.  


REMAND

On May 30, 2002, the RO issued a letter to the appellant 
intended to satisfy the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  However, this letter only informed the appellant of 
the evidence needed to support her claim for DIC benefits 
based upon service connection for the cause of the veteran's 
death.  The appellant has not been provided the required 
notice in response to her claims for DIC benefits under 
38 U.S.C.A. § 1318 or § 1151.  This procedural deficiency 
must be remedied before further appellant review of these 
claims by the Board would be appropriate.  

In addition, in August 2003, the appellant requested a copy 
of the transcript of the hearing held at the RO on August 12, 
2003, together with copies of all VA nursing notes, lab 
results, and X-ray studies from the veteran's terminal 
hospitalization at the VA Medical Center at Perry Point, 
Maryland, in July 2001.  The current record does not indicate 
that the RO has responded to this request by the appellant.  

The statement of the case issued to the appellant in April 
2001 indicates that the "medical evidence of record must 
clearly and convincingly show death resulting from VA Health 
Care System hospitalization, medical or surgical treatment or 
examination before benefits under 38 U.S.C. 1151 can be 
granted." (Emphasis added)  This raises the possibility that 
the RO has applied the wrong evidentiary standard to the 
appellant's § 1151 claim, since the appellant is entitled to 
this benefit if the evidence supporting the claim is in 
equipoise with that against the claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Board further notes that heart disease was among the 
certified causes of the veteran's death.  As noted above, at 
the time of the veteran's death, service connection was in 
effect for a psychoneurosis that was rated as permanently and 
totally disabling.  No medical opinion addressing whether the 
psychoneurosis caused or worsened the veteran's heart disease 
is of record.  In addition, no medical opinion addressing the 
appellant's contention that negligent VA treatment hastened 
the veteran's death has obtained.  In the Board's opinion, 
such opinions are required in this case because the medical 
evidence currently of record is not sufficient to decide the 
claims.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should provide the 
appellant with a copy of the transcript 
of the hearing held at the RO on 
August 12, 2003, together with copies of 
all VA nursing notes, lab results, and X-
ray studies from the veteran's terminal 
hospitalization at the VA Medical Center 
at Perry Point, Maryland, in July 2001.  

2.  The AMC or the RO should also issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims seeking 
DIC benefits under 38 U.S.C.A. §§ 1151, 
1310, and 1318, to include notice that 
the appellant should submit any pertinent 
evidence in her possession.  

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request her to 
provide a copy of the outstanding 
evidence.  

5.  When the above development has been 
completed, the AMC or the RO should make 
arrangements for the complete claims file 
to be forwarded to a physician with 
appropriate expertise, who is not 
associated with the Perry Point VA 
Medical Center.  The physician should be 
requested to provide an opinion, a review 
of the material contained in the claims 
file, particularly including the terminal 
hospitalization records and the written 
statements and testimony of the appellant 
and her family members, concerning 
whether it is likely, unlikely, or at 
least as likely as not, that the 
veteran's death was caused or hastened by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility providing hospital care to the 
veteran; or by an event not reasonably 
foreseeable.  

In addition, the physician should provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not 
the veteran's psychoneurosis played a 
material causal role in his death, to 
include whether the psychoneurosis caused 
or worsened his heart disease.

The rationale for all opinions expressed 
should also be provided.  

6.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

7.  Then,  the AMC or the RO should 
readjudicate the current claims on a de 
novo basis, applying the proper 
evidentiary standard.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


